Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group II, claims 13-17) in the reply filed on 11/13/2020 is acknowledged.
Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
Claims 19-27 are newly added.
This Office Action is in response to the application filed on 11/13/2020.
             Claims 13-27 are pending.
	   Claims 1-12 are cancelled.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/01/2019, 09/17/2019, 02/26/2020 and 07/06/2020 have been considered (see form-1449, MPEP 609).



Drawings
The drawings filed on 03/01/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 13-27.

Relevant prior in 892:
 	Begel et al. (2010/0211924) discloses: ranking and estimate of the relevance score connect between documents/items/objects and target nodes in the graph data structure, each node of the data structure considered a target node that is associated with a corresponding anchor nodes, and ranking scores to each of the individual nodes to be returned in the query response.

	Brown et al. (2011/0106819) discloses: search query the set of data are the potential group and estimated based on the relevance of the source document of the group to a search query and determining the relevance of the groups of instance identifiers to the search query can include computing relevance of the groups of instance identifiers to source documents that include the groups of instance identifiers, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

		
Instant Application claim 13
Patent No. 10,268738 claim 1
A method for displaying a visualization of a search query, the method comprising:
providing for display, by a computer, a graphical user interface having a query input element;
 	receiving a search query entered into the query input element, wherein the search query includes a plurality of query terms; and
 	providing for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the 


    	receiving, at a computer, a search query, wherein the search query includes a plurality of query terms; 
    	searching a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query;
 	 determining one or more context characteristics indicative of a context of the search query; 

 	calculating an estimated relevance score for the result set of documents based on the one or more context characteristics and the one or more query characteristics, wherein the estimated relevance score is indicative of a degree to which the result set of documents are relevant to the search query; and 
 	providing for display the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query.



Claims 1-8 of Patent No. 10,268738 satisfies all the elements of claims 14-17 of the instant application, and as such, anticipates the claims of instant application. 

Claims 1-8 of Patent No. 10,268738 satisfies all the elements of claims 23-27 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 13
Patent No. 9,626,455 claim 1
A method for displaying a visualization of a search query, the method comprising:
providing for display, by a computer, a graphical user interface having a query input element;
 	receiving a search query entered into the query input element, wherein the search query includes a plurality of query terms; and
 	providing for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the plurality of query terms, wherein each connector of the plurality of 


  receiving, at a computer comprising a processor and a memory component, a search query, wherein the search query includes a plurality of query terms; 
  searching a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query; 
  calculating an estimated relevance score for the result set of documents, wherein the estimated relevance score is indicative of a degree to which the result 
  providing for display on a graphical user interface a results feedback element and an estimated relevance element comprising the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query; 
  updating the results feedback element based on the result set of documents; and updating the estimated relevance element to display the estimated relevance indicator based on the estimated relevance score.



Claims 1-9 of Patent No. 9,626,455 satisfies all the elements of claims 14-17 of the instant application, and as such, anticipates the claims of instant application. 

Claims 1-9 of Patent No. 9,626,455 satisfies all the elements of claims 23-27 of the instant application, and as such, anticipates the claims of instant application. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
Claims 13, 16-18, 21-22  and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPUB 2012/0278321, hereinafter Jin), in view of Traub et al. (US PGPUB 2012/0278321, hereinafter Traub).
As per as claim 13, Jin discloses:
(Original) A method for displaying a visualization of a search query, the method comprising:
providing for display, by a computer, a graphical user interface having a query input element (Jin, e.g., fig.1, associating with texts, element 132 (user interface) and fig. 5, element 504, [0071] (enter search query));
 	receiving a search query entered into the query input element, wherein the search query includes a plurality of query terms (Jin, e.g., fig. 5, associating with texts description, [0071], “enter search query”); and
 	providing for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the plurality of query terms (Jin, e.g., figs. 8-9, associating with texts description, (query visualization) and further see [0022], “…user interface 132 that allows that user to interact with the search engine 116 for at least sending search queries and receiving search results in response thereto. The user interface 132 also allows the user to interact with the adaptive search personalization module 122. For example, a user is able to provide feedback on .
	Jin does not explicitly disclose the language of “wherein each connector of the plurality of connectors connects a pair of the plurality of nodes and is representative of a proximity of the corresponding query terms of the connected pair of nodes”.
	However Traub, in an analogous art, discloses “wherein each connector of the plurality of connectors connects a pair of the plurality of nodes and is representative of a proximity of the corresponding query terms of the connected pair of nodes” (Traub, e.g., fig. 35, associating with texts description, [0294-0300], “…the nodes are displayed in the graph relative to other nodes having display distances between the nodes reflective of the similarity between the concepts that the nodes represent. The arrangement of the nodes and the distances between them can be determined by the visualization engine and communicated to the user interface engine for generating any user interface display… analyzing a first subset of the set of materials associated with the first concept against a second subset of the set of materials associated with the second concept to determine similarity, and from the similarity a distance between those nodes...”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Traub and Jin to allow user interacted and analyzed with search query terms to archiving in finding the most relevance connecting between nodes (Traub, e.g., [0320-0326]).
	
As per as claim 16, the combination of Traub and Jin disclose:
(Original) The method of claim 13, wherein the estimated relevance indicator is a bar, wherein a length of the bar is indicative of the degree to which the result set of documents are relevant to the search query (Traub, e.g., figs. 21-22, associating with texts description) and (Jin, e.g., figs. 8-11, associating with texts description).

As per as claim 17, the combination of Traub and Jin disclose:
(Original) The method of claim 13, wherein a color of the estimated relevance indicator is indicative of the degree to which the result set of documents are relevant to the search query (Traub, e.g., figs. 18A, 21-22, associating with texts description,  [0182-0186], [0223], “…estimated to have high utility for refining a set of documents…assigning different colors from a particular color range to each to indicate different values of the distinctiveness measure) and (Jin, e.g., figs. 8-11, associating with texts description).

Claims 18, 21-22 are  essentially the same as claims 13, 16-17 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 13, 16-17.

Claims 23 and 26-27 are essentially the same as claims 13, 16-17 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 13, 16-17.

Claims 14, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPUB 2012/0278321, hereinafter Jin), in view of Traub et al. (US PGPUB 2012/0278321, hereinafter Traub) and further in view of Arredondo et al. (US PGPUB 2012/0330946, hereinafter Arredondo).
As per as claim 14, the combination of Traub and Jin disclose:
 (Original) The method of claim 13, further comprising:
 	providing for display an estimated relevance element and a results feedback element on the graphical user interface (Jin, e.g., [0022-0023], [0052], “…a user is able to provide feedback on personalized search results so that the adaptive search personalization module 122 can update and improve the user interest profile 130 associated with that given user…”);
 	searching a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query (Traub, e.g., [0071-0073], (identify the result set of documents)) and (Jin, e.g., fig. 5, element 518, (return search results));
 	calculating an estimated relevance score for the result set of documents, wherein the estimated relevance score is indicative of a degree to which the result set of documents are relevant to the search query (Traub, e.g., [0071-0074] and [0115], “…ranked retrieval model, each of the results for a query may each be associated with a score reflecting that document's estimated relevance to the query. 
 	updating the results feedback element based on the result set of documents (Jin, e.g., [0022-0023], [0052], “…a user is able to provide feedback on personalized search results…update and improve the user interest profile 130 associated with that given user…”); and 
 	updating the estimated relevance element to display the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query  (Traub, e.g., [0071-0074] and [0115], “…ranked retrieval model, each of the results for a query may each be associated with a score reflecting that document's estimated relevance to the query”) and (Jin, e.g., fig. 5, associating with texts description, [0022-0023], [0041-0042], [0052], [0072] and [0086]).
	To clarify the language of “estimated relevance score for the set of documents”.
	However Arredondo, in an analogous art, discloses “estimated relevance score for the set of documents” (Arredondo, e.g., figs. 4-5, associating with texts description, [0021], [0085-0092], “…The global documents are then searched and an estimate is computed of the relevance of each global document as a function of a Arredondo,Traub,  and Jin to comparing a value that associated with the documents that matches a value tag and ranking to retrieve a sets of documents with the highest score to archiving in retrieve the most set relevance documents and present to the user (Arrendondo, e.g., [0086-0092]).

Claim 19 is essentially the same as claim 14 except that it set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 14.

Claim 24 is essentially the same as claim 14 except that it set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 14.

Allowable Subject Matter
The  prior art does not teach the combination of all limitation of  “determining that the estimated relevance score is less than a relevance score threshold; in response to determining that the estimated relevance score is less than the relevance score threshold, updating the query visualization and manipulation element to provide at least one suggestion for improving the search query; in response to providing at least one suggestion for improving the search query, receiving a query improvement; in response to receiving the query improvement, generating an improved search query; searching the database using the improved search query to identify an improved result set of documents, wherein the improved result set of documents are identified based on the improved search query; calculating an improved estimated relevance score for the improved result set of documents, wherein the improved estimated relevance score is indicative of a degree to which the improved result set of documents are relevant to the improved search query; updating the results feedback element based on the improved result set of documents; and updating the estimated relevance element to display an improved estimated relevance indicator based on the improved estimated relevance score, wherein the improved estimated relevance indicator provides a visual indication of the degree to which the improved result set of documents are relevant to the improved search query”.  Per the instant office action, claims 15, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163